Gilchrist, C. J.
The prayer of this bill is, that the respondents may be decreed to release all claim to one undivided half of the buildings mentioned in the bill, and for general lelief.
All the agreements in this case were by parol. On the land assigned by the referees to John Kittredge and Mrs. Craig, there were certain buildings. It was then agreed that this land should be divided into two parts, which was accordingly done ; and one part, with one undivided half of the buildings, was assigned to each of them. When the conveyances were made by the father to the children, with the intention of carrying out the provisions of the award, one undivided half of the buildings was omitted by mistake. As it was not conveyed by the deed, of course it remained in the grantor, and the legal title to it descended to the respondents jointly with the other hens at law.
A stronger reason for the interference of a court of equity does not often exist, than is presented by this case. The- first division of the land was made by common consent, and the ¿ward of the referees was assented to. Of course the referees in assigning their share to the respondents, took into consideration the value of the buildings assigned to John and Mrs. Craig, and awarded to the respondents a more valuable portion of the land than they would have done, had it not been for the assignment of the buildings. But the respondents, not content with receiving an equivalent for the value of the buildings, desire to retain the buildings also, the legal title to one half of which they now hold. If they are permitted to do this, they will have it in their power to do great injustice to the orators, and it would be a satire upon the administration of justice if neither law nor equity were capable of affording a remedy for so great a wrong.
*236It was held in Tilton v. Tilton, 9 N. H. Rep., 392, that a court of equity was competent to correct and reform any material mistake in a deed or other written agreement, whether that mistake be the omission or the insertion of a material stipulation, and whether it be made out by parol testimony, or be confirmed by other more cogent proofs. See also, Bellows v. Stone, 14 N. H. Rep., 201. In the case of Smith v. Greeley, 14 N. H. Rep., 378, where there was a mistake in the deed of a person deceased, it was held that the court could grant relief on a bill filed against the executors and heirs at law. It was also held, that this was to be done, not by erasures or interlineations, but by a decree, stating the reform required, with such orders for injunction and releases, as might be necessary and proper to carry the decree into effect.
In the present case, the following decree in substance will be entered.
It having been proved that in the deed from Nehemiah Kittredge to Mrs. Craig, there was a mistake by reason of the omission of one undivided half of the buildings, in the description of the real estate, it is considered by the court here, that equity and good conscience require that the deed should be reformed and corrected so that it may include one undivided half of the buildings aforesaid, and that the title which would be conveyed by the deed as thus corrected, be confirmed and established to the orators, so far as may be consistent with the rights of other persons, not parties hereto. And it is ordered and decreed that the respondents be perpetually enjoined from claiming, possessing, conveying, or in any other manner interfering with, the tract so truly described as aforesaid; and for the purpose of enabling each party to be quieted, and to have their several rights appear on the public records, that the respondents execute deeds of release to the orators of one undivided half of the buildings herein befoi’e mentioned, in accordance with this decree.